Title: To Thomas Jefferson from Richard Quince Hoskins, 28 August 1808
From: Hoskins, Richard Quince
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Boston Augt. 28. 1808
                  
                  Permit me the liberty to return to you, my sincere thanks, for your generosity, in restoreing me to my family, friends, and liberty, which took place yesterday afternoon, rest assured, Sir, that the favor is not thrown away [up]on an unworthy object, but granted to one who will ever endeavour to merit it. 
                  With Sincere Respect and Esteem I remain Sir, your most hunle Servt
                  
                     Richard Quince Hoskins 
                     
                  
               